Title: From George Washington to Samuel Magaw, 26 February 1791
From: Washington, George
To: Magaw, Samuel



[26 February 1791]

The President of the United States has received the invitation, addressed to him by a Committee of the American Philosophical Society, to an Eulogium, which the Society have directed to be pronounced to the Memory of their late worthy President Benjamin Franklin; and he will attend with pleasure, on an occasion which renders the Tribute of meritted Respect to the Memory of that distinguished Fellow Citizen.
